Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 1 of 13




                Exhibit B
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 2 of 13



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS

                                                                    Civil Action No. 19-11121-JGD

 UNITED STATES OF AMERICA                              )
                                                       )
                              Plaintiff,               )
                                                       )
 v.                                                    )
                                                       )
 LETTER FROM ALEXANDER HAMILTON                        )
 TO THE MARQUIS DE LAFAYETTE                           )
 DATED JULY 21, 1780,                                  )
                                                       )
                              Defendant.
                                                       )


      CLAIMANT’S ANSWERS TO PLAINTIFF’S SPECIAL INTERROGATORIES:

        Now comes claimant, the Estate of Stewart R. Crane (“Claimant”), by and through counsel,

Fox Rothschild LLP, and hereby submits its objections and responses to plaintiff United States of

America’s (“Plaintiff”) Special Interrogatories to Claimant, dated August 30, 2019

(“Interrogatories”), as follows:


                                           GENERAL OBJECTIONS

        1.       Claimant objects to the Interrogatories to the extent that they seek to impose

obligations in excess of those obligations imposed by the Federal Rules of Civil Procedure

(“FRCP”).

        2.       Claimant objects to the Interrogatories insofar as they seek information that is

protected from disclosure by the attorney-client privilege, the work-product doctrine, or any

other privilege and/or immunity. Claimant will produce a privilege log for all such documents

created prior to the filing of the Complaint in this matter. Inadvertent production of such

information shall not waive any privilege or protection.


                                                   1
Active\102331059.v2-9/27/19
           Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 3 of 13



        3.       Claimant objects to the Interrogatories insofar as they seek documents already

requested and produced.

        4.       Claimant objects to the Interrogatories insofar as they seek information that is

neither relevant to any party’s claim or defense nor proportional to the needs of the case.

        5.       Claimant objects to the Interrogatories insofar as they seek information which

requires Claimant to speculate or provide information that is not in its possession, custody, or

control.

        6.       Claimant objects to the Interrogatories insofar as they are overly broad,

burdensome, harassing, vague, and/or ambiguous.

        7.       Claimant objects to the Interrogatories insofar as they seek documents already in

the possession of the Plaintiff or equally available to the Plaintiff.

        8.       Claimant objects to the Interrogatories insofar as they fail to contain a reasonable

restriction or limitation regarding time, location or scope and to the extent that these

Interrogatories are not limited to legitimate causes or defenses.

        9.       Claimant objects to the Interrogatories insofar as they seek information protected

from disclosure on the grounds that the documents sought are confidential or proprietary

business information of Claimant and/or affiliated persons or entities. Claimant will only

produce documents containing confidential or proprietary business information pursuant to a

confidentiality agreement.

        10.      Claimant objects to the Interrogatories to the extent that they seek information

that is redundant, duplicative, and/or call for the disclosure of cumulative information.

        11.      Nothing in these answers to Interrogatories shall be construed as a waiver of any

right or objection that otherwise might be available to Claimant. The answers herein shall not be


                                                   2
Active\102331059.v2-9/27/19
          Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 4 of 13



deemed to be any admission of the relevancy, materiality, or admissibility in evidence of the

Interrogatories or Claimant’s responses to them. Claimant’s answers herein are based upon

investigation and discovery undertaken as of the date hereof, and its investigation and discovery

is ongoing.

          12.    Claimant reserves the right to supplement, modify, or amend its answers at any

time before trial.

          13.    The answers herein are provided solely for purposes of, and in relation to, this

action.

          14.    Each answer is given subject to each of the foregoing general objections. All

such objections and grounds therefore are reserved and may be interposed at the time of trial.

Asserting a specific objection in response to any discovery request does not waive Claimant’s

right to assert any applicable general objection to that request.

SPECIAL INTERROGATORY NO. 1:

          Describe, in detail, the role, duties, obligations and responsibilities of the Personal

Representative, Aldrich L. Boss, the date and full circumstances of his appointment as the Personal

Representative, and identify any documents concerning the appointment of the Personal

Representative with specificity, including the name, address and telephone number of its

custodian.

          Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, the role, duties, obligations and

responsibilities of Aldrich Boss as Personal Representative for the Estate of Stewart R. Crane are
                                                3
Active\102331059.v2-9/27/19
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 5 of 13



set forth in the Last Will and Testament of Stewart R. Crane dated March 16, 2004 (as amended

by that certain First Codicil to Last Will and Testament of Stewart R. Crane dated May 31, 2016,

the “Will”) and the South Carolina Probate Code (the “Probate Code”), and Claimant craves

reference to the Will and Probate Code for a complete and substantive description of such role,

duties, obligations and responsibilities. A copy of the Certificate of Appointment on file with the

South Carolina Probate Court (Greenville County) under Case Number 2019ES2300103 is

attached in further response to this Special Interrogatory No. 1. The Will is likewise on file with

the South Carolina Probate Court (Greenville County).

SPECIAL INTERROGATORY NO. 2:

        Identify the circumstances of the probate of the Estate of Stewart R. Crane, including the

dates, court and location of any probate proceedings, the name(s) of the executor(s) or personal

representative(s), and any records or documents filed in such probate proceedings that concern the

Letter from Alexander Hamilton to the Marquis De Lafayette dated July 21, 1780, seized from the

Potomack Company on December 19, 2018 (hereinafter the “Hamilton Letter”) with specificity,

including the name, address and telephone number of its custodian.

        Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, Stewart R. Crane passed away

on December 21, 2018. His estate was submitted to probate in Greenville County, South Carolina

as Case Number 2019ES2300103. The Co-Personal Representatives are Alrdrich Boss and Joanne

R. Crane, as evidenced by the Certificate of Appointment filed under such Case Number. The

Hamilton Letter and similar historical documents of Stewart R. Crane are inventoried as assets of
                                               4
Active\102331059.v2-9/27/19
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 6 of 13



his estate as reflected on the final inventory of estate assets, which is produced herewith or

hereafter. Claimant is aware of no other probate documents relating to the Hamilton Letter.

SPECIAL INTERROGATORY NO. 3:

        State with particularity the nature of the Claimant’s current interest in all or any portion of

the Hamilton Letter, and the full circumstances under which that interest arose.

        Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, Claimant submits, upon

information and belief, that Raymond E. Crane (hereinafter, R. E. Crane) purchased for fair market

value the Hamilton Letter from John Heise Autographs (Elmer V. Heise) a reputable dealer in rare

books and documents in the year 1945. R. E. Crane was a collector of historical documents. A

portion of R. E. Crane’s collection (including the Hamilton Letter) passed down to his last

surviving son Robert F. Crane, Sr. In turn, Robert F. Crane, Sr., transferred the Hamilton Letter

along with a number of other historical documents to Stewart R. Crane by inter vivos gift in the

early 1980’s. Simultaneously, the balance of Robert F. Crane, Sr.’s collection was gifted to

Stewart’s brother, Robert F. Crane, Jr. An exact date of the gifts is not known/recollected, but the

Declaration of Robert F. Crane, Jr. is attached hereto in response to this Special Interrogatory No.

3. Subsequently, on November 2, 2018, Stewart R. Crane (through his agent and attorney William

B. Swent) contracted with The Potomack Company for sale of his historical documents collection.

The United States District Court for the Eastern District of Virginia issued a Warrant of Seizure

on December 19, 2018, and under authority of such Warrant, Special Agent for the Federal Bureau

of Investigation, Marc Hess, took possession of the Hamilton Letter on that same day. On
                                            5
Active\102331059.v2-9/27/19
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 7 of 13



December 21, 2018, Stewart R. Crane passed away, and as such, his interest in the Hamilton Letter

devolved to Claimant. As of the date of these responses, administration of the Estate of Stewart R.

Crane continues (with no final Receipts and Releases having yet issued). As such, the legal right,

title and interest of Stewart R. Crane (as successor to, and assignee of, R. E. Crane, a bona-fide

purchaser for value and without prior knowledge of facts or circumstances leading to forfeiture)

in and to the Hamilton Letter is presently vested in Claimant.

SPECIAL INTERROGATORY NO. 4:

        List any fact establishing that the Claimant is the owner of the Hamilton Letter.

        Answer: See response to Special Interrogatory No. 3.

SPECIAL INTERROGATORY NO. 5:

        Identify the source from which the Claimant claims that the Hamilton Letter was obtained,

including the exact transactions and chain of custody. Your answer should also include: the date

the Claimant purchased or obtained the Hamilton Letter, the value the Claimant paid for the

Hamilton Letter, and from whom (name, address and telephone number) the Claimant obtained

the Hamilton Letter, the reason why the Claimant obtained the Hamilton Letter, and where the

Claimant obtained the Hamilton Letter, as well as the location of the Hamilton Letter from the date

that Claimant obtained it until December 2018. If any portion of the Hamilton Letter was

purchased by the Claimant using a check or money order, list the payer and payee of the check(s)

or money order, the amount thereof, and the approximate date thereof. Identify each witness (by

name, address and telephone number) and each document with specificity (and the name, address

and telephone number of the custodian of the document) that supports your answer as to how the

Claimant obtained the Hamilton Letter.

        Answer: See response to Special Interrogatory No. 3. Also, as indicated by a post-marked

envelope from John Heise Autographs (Elmer V. Heise), which envelope has consistently been
                                           6
Active\102331059.v2-9/27/19
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 8 of 13



maintained with the Hamilton Letter, Claimant declares, on information and belief, that R. E.

Crane purchased the Hamilton Letter in the year 1945. Claimant further submits that the Hamilton

Letter was initially delivered to R. E. Crane at his business address in Ford City, Pennsylvania. R.

E. Crane subsequently moved his residence to Florida, where he resided in Miami Beach. Robert

F. Crane, Sr. likewise maintained his residence in Florida (Miami Beach and Winter Park). Stewart

Crane lived in Winter Park, FL; Dallas, TX; Atlanta, GA and finally passed away as a resident of

Greenville, SC.

SPECIAL INTERROGATORY NO. 6:

        Describe the full circumstances concerning the Claimant’s contention in its Answer that

the Hamilton Letter “was purchased by R. E. Crane from Mr. Elmer Heise, and upon, Mr. Crane’s

death, went to his heirs.” Your answer should also include: the date R. E. Crane purchased the

Hamilton Letter, the value R. E. Crane paid for the Hamilton Letter, and from whom (name,

address and telephone number) R. E. Crane obtained the Hamilton Letter, the reason why R. E.

Crane obtained the Hamilton Letter, and where R. E. Crane obtained the Hamilton Letter, as well

as the location of the Hamilton Letter from the date that R. E. Crane obtained it until the Claimant

obtained an interest in the Hamilton Letter. If any portion of the Hamilton Letter was purchased

by R. E. Crane using a check or money order, list the payer and payee of the check(s) or money

order, the amount thereof, and the approximate date thereof. Your answer should further include:

the date the Hamilton Letter “went to his heirs,” the identities of the heirs or heir whom you

contend inherited the Hamilton Letter, and the location of the Hamilton Letter when it “went to

his heirs.” Identify each witness (by name, address and telephone number) and each document

with specificity (and the name, address and telephone number of the custodian of the document)

that supports your answer as to how R. E. Crane obtained the Hamilton Letter and how it “went to

his heirs.”
                                                 7
Active\102331059.v2-9/27/19
         Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 9 of 13



        Answer: See Answers to Special Interrogatories 1 through 5. Additionally, Claimant

submits that R. E. Crane was a collector and investor in historical documents. Claimant submits

that R. E. Crane’s document collection was maintained at his personal residence. Likewise, Robert

F. Crane, Sr. maintained the Hamilton Letter at his personal residence, and Stewart R. Crane

maintained the Hamilton Letter in plain view, in a frame, on the wall in his personal residence in

Winter Park, Florida for many years, until such residence was sold in June of 2015. After the sale

of his home in Florida, Stewart moved to Highlands, North Carolina, and then to Greenville, South

Carolina. During his tenure as a resident in North and South Carolina, the Hamilton Letter was

stored in Stewart R. Crane’s household files.

SPECIAL INTERROGATORY NO. 7:

        Identify the circumstances of the probate of the Estate of R.E. Crane, including the dates,

court and location of any probate proceedings, the name(s) of the executor(s) or personal

representative(s), and any records or documents filed in such probate proceedings that concern the

Hamilton Letter with specificity, including the name, address and telephone number of its

custodian.

        Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, Claimant submits that R. E.

Crane passed away as a resident of Miami Beach, Florida. Claimant is not aware of any R. E.

Crane probate proceedings that concern the Hamilton Letter, but to the extent there are such

probate records, they are publicly available.


                                                 8
Active\102331059.v2-9/27/19
        Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 10 of 13



SPECIAL INTERROGATORY NO. 8:

        Describe the circumstances under which the Claimant consigned, or caused to be consigned

the Hamilton Letter for auction or sale by the Potomack Company. If the Claimant did not consign

the Hamilton Letter for auction or sale, identify by name, address and telephone numbers the

person(s) who did consign the Hamilton Letter for auction or sale. Identify any documents

concerning the consignment of the Hamilton Letter with specificity, including the name, address

and telephone number of its custodian.

        Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, William Swent, an attorney

with the firm Fox Rothschild LLP assisted the Claimant with contracting for consignment of the

Hamilton Letter and other items for sale by the Potomack Company. The contract for consignment

is best evidence of this undertaking. A copy of the contract for consignment is attached.

SPECIAL INTERROGATORY NO. 9:

        If you have any records, documents, or tangible items that reflect or are relevant to the

Claimant’s claimed interest in the Hamilton Letter or the Claimant’s claim to the Hamilton Letter,

identify each record, document or other tangible item with specificity, including the name, address

and telephone number of its custodian.

        Answer: See prior responses.

SPECIAL INTERROGATORY NO. 10:

        State the names, current addresses and telephone numbers of all persons known or believed

by you to have knowledge of or information pertaining to the Claimant’s claimed interest in the
                                                 9
Active\102331059.v2-9/27/19
          Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 11 of 13



Hamilton Letter, and summarize what information you believe they have pertaining to the

Claimant’s interest in the Hamilton Letter.

          Answer: Claimant objects to the Interrogatory on the grounds that it is premature because

Claimant has not yet determined all of the persons and/or entities that will or may provide evidence

concerning or otherwise supporting any of the allegations in the Complaint. Without waiving this

objection, Claimant submits the following persons list:

          1. Aldrich Boss, Co-Personal Representative of the SRC Estate with knowledge described

above.

[Address:                             Johns Island, SC 29455/Phone:                  ];

          2. William Swent, attorney for SRC Estate with knowledge described above.

[Address:                                          Greenville, SC 29601/Phone:                  ];

          3. Robert F. Crane, Jr. with knowledge described above and in his Declaration.

[Address:                                Alachua, FL 32615/Phone:                ;

          4. Joanne R. Crane with knowledge described above.

[Address:                     Greenville, SC 29605/Phone:              ];

          5. Elizabeth Crane Swent with knowledge described above.

[Address:                         Greenville, SC 29605/Phone:               ];

          6. Anne-Stewart Crane Boss with knowledge described above.

[Address:                             Johns Island, SC 29455/Phone:                  ];

          7. Todd Sigety, certified appraiser with valuation knowledge in respect of the Hamilton

Letter.

[Address: 425 South Washington Street, Alexandria, VA 22314/Phone: 703-836-1020]; and




                                                 10
Active\102331059.v2-9/27/19
        Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 12 of 13



        8. Elizabeth Haynie Wainstein of The Potomac Auction Company, with knowledge

described above.

[Address: 1120 North Fairfax Street, Alexandria, VA 22314/Phone: 703-684-4550]

SPECIAL INTERROGATORY NO. 11:

        State in detail whether you believe any other person or entity has an interest in the Hamilton

Letter and the basis therefor. Your response to this interrogatory should include, but not be limited

to, the name, address, telephone number of every individual or entity who may have an in interest

in the Hamilton Letter, and a specific description of their interest, especially as it relates to the

interest the Claimant may have.

        Answer: Claimant objects to the Interrogatory on the grounds that it is overly broad and

unduly burdensome and seeks information that is neither relevant to any party’s claim or defense

nor proportional to the needs of the case. Claimant additionally objects to the Interrogatory on the

grounds that the Interrogatory calls for a legal conclusion that is solely within the province of the

court and the jury to determine. Without waiving these objections, Claimant submits that it is the

singular holder of any lawful interest in the Hamilton Letter, as successor in interest to R. E. Crane,

a bona-fide, innocent purchaser for value and without knowledge of facts of circumstances giving

rise to the subject forfeiture.

                                               Respectfully submitted,

                                               By: /s/ Ernest Edward Badway, Esq. ______
                                                    Ernest Edward Badway
                                                    BBO #562641
                                                    Fox Rothschild LLP
                                                    101 Park Avenue, Suite 1700
                                                    New York, New York 10178
                                                    Telephone: (212) 878-7986
                                                    Facsimile: (212) 692-0940
                                                    Email: ebadway@foxrothschild.com


                                                  11
Active\102331059.v2-9/27/19
        Case 1:19-cv-11121-JGD Document 25-2 Filed 11/05/19 Page 13 of 13



                              CERTIFICATE OF SERVICE

       I, Ernest Edward Badway, Esq., do hereby certify that I have served a copy of the
foregoing via CM/ECF to Assistant United States Attorney Carol E. Head, United States
Attorney’s Office, Asset Forfeiture Unit, 1 Courthouse Way, Suite 9200, Boston, MA 02210;
and Adam Hornstine, Esq., Assistant Attorney General, Government Bureau/Trial Division,
Office of Attorney General Maura Healey, One Ashburton Place, Boston, MA 02108, this 27th
day of September 2019.

                                          /s Ernest Edward Badway
                                          Ernest Edward Badway




                                            12
Active\102331059.v2-9/27/19
